DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 1, para 0001; the status of the application no 16/252,526 should be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 - 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 3, 11, and 13 contain the trademark/trade name “Bluetooth”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe operating environment and, accordingly, the identification/description is indefinite.
Claims 2 – 10 and 12 - 20 are dependent claims and thus also rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, and 14 - 18 of U.S. Patent No. 11,269,695 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below.
Instant Application No. 17/689,696
US Patent No. 11,269,695 B1
1. A method for managing storage of data using a plurality of nodes, comprising: configuring a non-volatile storage in a node of the plurality of nodes as a network storage; and communicating data that is stored in the non-volatile storage of the node over a wireless network in compliance with Bluetooth® standards with another node of the plurality of nodes using a network storage protocol.
1. A system, comprising: a plurality of nodes, each node comprising: a memory storing instructions and at least one hardware processor executing the instructions; a non-volatile storage configured as a network storage; and a short-link radio technology connector in compliance with Bluetooth® standards configured to communicate data that is stored in the non-volatile storage over a mesh network in compliance with Bluetooth® standards and a network storage protocol, wherein the communicated data comprises packets for supporting network storage applications using the network storage in another one of the plurality of nodes.
2. The method of claim 1, wherein communicating data includes managing packets for supporting network storage applications using the network storage protocol.
1. A system, comprising: a plurality of nodes, each node comprising: a memory storing instructions and at least one hardware processor executing the instructions; a non-volatile storage configured as a network storage; and a short-link radio technology connector in compliance with Bluetooth® standards configured to communicate data that is stored in the non-volatile storage over a mesh network in compliance with Bluetooth® standards and a network storage protocol, wherein the communicated data comprises packets for supporting network storage applications using the network storage in another one of the plurality of nodes.
3. The method of claim 1, further comprising: configuring, in the node, a short-link radio technology connector in compliance with Bluetooth® standards to communicate data over a mesh network in compliance with Bluetooth® standards and a network storage protocol.
1. A system, comprising: a plurality of nodes, each node comprising: a memory storing instructions and at least one hardware processor executing the instructions; a non-volatile storage configured as a network storage; and a short-link radio technology connector in compliance with Bluetooth® standards configured to communicate data that is stored in the non-volatile storage over a mesh network in compliance with Bluetooth® standards and a network storage protocol, wherein the communicated data comprises packets for supporting network storage applications using the network storage in another one of the plurality of nodes.
4. The method of claim 1, further comprising: configuring a first group of one or more nodes of the plurality of nodes to subscribe to and publish on a first channel provided by the wireless network.
14. The system of claim 1, wherein a first group of one or more nodes of the plurality of nodes is configured to subscribe to and publish on a first channel provided by the mesh network.
5. The method of claim 4, further comprising: receiving information published on the first channel by a node of the first group by other nodes in the first group via the first channel.
15. The system of claim 14, wherein information published on the first channel by a node of the first group is received by other nodes in the first group via the first channel.
6. The method of claim 4, wherein the first group comprises a first storage node and a first compute node, the method further comprising: communicating storage read and storage write commands between the first storage node and the first compute node via the first channel.
16. The system of claim 14, wherein the first group comprises a first storage node and a first compute node; storage read and storage write commands are communicated between the first storage node and the first compute node via the first channel.
7. The method of claim 6, further comprising: configuring a second group of one or more nodes of the plurality of nodes to subscribe to and publish on a second channel provided by the wireless network; and receiving information published on the second channel by a node of the second group by other nodes in the second group via the second channel.
17. The system of claim 16, wherein a second group of one or more nodes of the plurality of nodes is configured to subscribe to and publish on a second channel provided by the mesh network; information published on the second channel by a node of the second group is received by other nodes in the second group via the second channel; the second group comprises a second storage node and a second compute node; storage read and storage write commands are communicated between the second storage node and the second compute node via the second channel.
8. The method of claim 7, wherein the second group comprises a second storage node and a second compute node, the method further comprising: communicating storage read and storage write commands between the second storage node and the second compute node via the second channel.
17. The system of claim 16, wherein a second group of one or more nodes of the plurality of nodes is configured to subscribe to and publish on a second channel provided by the mesh network; information published on the second channel by a node of the second group is received by other nodes in the second group via the second channel; the second group comprises a second storage node and a second compute node; storage read and storage write commands are communicated between the second storage node and the second compute node via the second channel.
9. The method of claim 1, wherein the wireless network comprises a plurality of layers, the plurality of layers comprises a bearer layer and at least one transport layer.
18. The system of claim 1, wherein the mesh network comprises a plurality of layers, the plurality of layers comprises a bearer layer and at least one transport layer.
10. The method of claim 1, wherein the plurality of nodes includes a storage node; and the non-volatile storage comprises a plurality of NAND memory devices.
2. The system of claim 1, wherein the plurality of nodes includes a storage node; and the non-volatile storage comprises a plurality of NAND memory devices.
11. A computer readable program product comprising non-transitory storage media that stores instructions which, when implemented by a processor, performs a method for managing storage of data using a plurality of nodes, comprising: configuring a non-volatile storage in a node of the plurality of nodes as a network storage; and communicating data that is stored in the non-volatile storage of the node over a wireless network in compliance with Bluetooth® standards with another node of the plurality of nodes using a network storage protocol.
1. A system, comprising: a plurality of nodes, each node comprising: a memory storing instructions and at least one hardware processor executing the instructions; a non-volatile storage configured as a network storage; and a short-link radio technology connector in compliance with Bluetooth® standards configured to communicate data that is stored in the non-volatile storage over a mesh network in compliance with Bluetooth® standards and a network storage protocol, wherein the communicated data comprises packets for supporting network storage applications using the network storage in another one of the plurality of nodes.
12. The computer-readable program product claim 11, wherein communicating data includes managing packets for supporting network storage applications using the network storage protocol.
1. A system, comprising: a plurality of nodes, each node comprising: a memory storing instructions and at least one hardware processor executing the instructions; a non-volatile storage configured as a network storage; and a short-link radio technology connector in compliance with Bluetooth® standards configured to communicate data that is stored in the non-volatile storage over a mesh network in compliance with Bluetooth® standards and a network storage protocol, wherein the communicated data comprises packets for supporting network storage applications using the network storage in another one of the plurality of nodes.
13. The computer-readable program product claim 11, the method further comprising: configuring, in the node, a short-link radio technology connector in compliance with Bluetooth® standards to communicate data over a mesh network in compliance with Bluetooth® standards and a network storage protocol.
1. A system, comprising: a plurality of nodes, each node comprising: a memory storing instructions and at least one hardware processor executing the instructions; a non-volatile storage configured as a network storage; and a short-link radio technology connector in compliance with Bluetooth® standards configured to communicate data that is stored in the non-volatile storage over a mesh network in compliance with Bluetooth® standards and a network storage protocol, wherein the communicated data comprises packets for supporting network storage applications using the network storage in another one of the plurality of nodes.
14. The computer-readable program product claim 11, the method further comprising: configuring a first group of one or more nodes of the plurality of nodes to subscribe to and publish on a first channel provided by the wireless network.
14. The system of claim 1, wherein a first group of one or more nodes of the plurality of nodes is configured to subscribe to and publish on a first channel provided by the mesh network.
15. The computer-readable program product claim 14, the method further comprising: receiving information published on the first channel by a node of the first group by other nodes in the first group via the first channel.
15. The system of claim 14, wherein information published on the first channel by a node of the first group is received by other nodes in the first group via the first channel.
16. The computer-readable program product claim 14, wherein the first group comprises a first storage node and a first compute node, the method further comprising: communicating storage read and storage write commands between the first storage node and the first compute node via the first channel.
16. The system of claim 14, wherein the first group comprises a first storage node and a first compute node; storage read and storage write commands are communicated between the first storage node and the first compute node via the first channel.
17. The computer-readable program product claim 16, the method further comprising: configuring a second group of one or more nodes of the plurality of nodes to subscribe to and publish on a second channel provided by the wireless network; and receiving information published on the second channel by a node of the second group by other nodes in the second group via the second channel.
17. The system of claim 16, wherein a second group of one or more nodes of the plurality of nodes is configured to subscribe to and publish on a second channel provided by the mesh network; information published on the second channel by a node of the second group is received by other nodes in the second group via the second channel; the second group comprises a second storage node and a second compute node; storage read and storage write commands are communicated between the second storage node and the second compute node via the second channel.
18. The computer-readable program product claim 17, wherein the second group comprises a second storage node and a second compute node, the method further comprising: communicating storage read and storage write commands between the second storage node and the second compute node via the second channel.
17. The system of claim 16, wherein a second group of one or more nodes of the plurality of nodes is configured to subscribe to and publish on a second channel provided by the mesh network; information published on the second channel by a node of the second group is received by other nodes in the second group via the second channel; the second group comprises a second storage node and a second compute node; storage read and storage write commands are communicated between the second storage node and the second compute node via the second channel.
19. The computer-readable program product claim 11, wherein the wireless network comprises a plurality of layers, the plurality of layers comprises a bearer layer and at least one transport layer.
18. The system of claim 1, wherein the mesh network comprises a plurality of layers, the plurality of layers comprises a bearer layer and at least one transport layer.
20. The computer-readable program product claim 11, wherein the plurality of nodes includes a storage node; and the non-volatile storage comprises a plurality of NAND memory devices.
2. The system of claim 1, wherein the plurality of nodes includes a storage node; and the non-volatile storage comprises a plurality of NAND memory devices.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 – 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over prior arts of record, KWON et al., (US 2018/0139683 A1) (hereinafter “KWON”) (submitted by via the applicant IDS filed 03/08/2022) in view of YANG et al., (US 2016/0364346 A1) (hereinafter “YANG”) (submitted by the applicant via applicant IDS filed 03/08/2022).	

Regarding claim 1, KWON discloses; a method for managing storage of data using a plurality of nodes [i.e., server device, client device (see figure 2), (page 4, para 0076) i.e., node (page 3, para 0055)] comprising:
configuring a non-volatile storage in a node of the plurality of nodes as a network storage [i.e., the server device comprising a memory 115 (page 2, para 0078), (see figure 2)], [i.e., the client device comprising a memory 125 (page 2, para 0080), (see figure 2), (page 3, para 0073)]; and
communicating data that is stored in the non-volatile storage of the node over wireless network  in compliance with Bluetooth standards [i.e., transmitting and receiving data using a Bluetooth Low Energy (LE) (page 1, para 0008) i.e., the server device and the client device perform Bluetooth communication using a Bluetooth low energy (BLE) technology (page 3, para 0058)] with another node of the plurality of nodes [i.e., the server node comprising a Bluetooth interface 116 and the client device comprising a Bluetooth interface 126 (see figure 2), (page 4, para 0078, 0081 and 0083) i.e., in the process of transmitting and receiving messages with the server device, the client device read data from a memory unit or write new data to the corresponding memory unit (emphasis added) (page 3, para 0073) i.e., “The present invention relates to a method and apparatus for transmitting and receiving data in a mesh network using the Bluetooth which is a short distance technique in wireless communication systems” (page 1, para 0001)].
	KWON does not disclose;
	using a network storage protocol.
	However, YANG discloses;
	using a network storage protocol [i.e., at step 103, the data is acquired from the plurality of PCIe storage devise based on the network protocol and transferred to the host (page 2, para 0063), (see figure 1)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of KWON by adapting the teachings of YANG to support both local storage and network storage (See YANG; page 1, para 0005). 
Regarding claim 9, KWON discloses; the method of claim 1, wherein the wireless network comprises a plurality of layers, the plurality of layers comprises a bearer layer [i.e., bearer layer 91 (para 0230), (see figure 9)] and at least one transport layer [i.e., transport layer 93 (para 0319), (see figure 9)].
Regarding claim 10, KWON discloses; the method of claim 1, wherein the plurality of nodes includes a storage node; and the non-volatile storage comprises a plurality of NAND memory devices [i.e., the server device comprising a memory 115 (page 2, para 0078), (see figure 2)], [i.e., the client device comprising a memory 125 (page 2, para 0080), (see figure 2), (page 3, para 0073)].  
Regarding claim 11, KWON discloses; a computer readable program product comprising non-transitory storage media that stores instructions which, when implemented by a processor, performs a method for managing storage of data using a plurality of nodes [i.e., server device, client device (see figure 2), (page 4, para 0076) i.e., node (page 3, para 0055)] comprising:
configuring a non-volatile storage in a node of the plurality of nodes as a network storage [i.e., the server device comprising a memory 115 (page 2, para 0078), (see figure 2)], [i.e., the client device comprising a memory 125 (page 2, para 0080), (see figure 2), (page 3, para 0073)]; and
communicating data that is stored in the non-volatile storage of the node over wireless network  in compliance with Bluetooth standards [i.e., transmitting and receiving data using a Bluetooth Low Energy (LE) (page 1, para 0008) i.e., the server device and the client device perform Bluetooth communication using a Bluetooth low energy (BLE) technology (page 3, para 0058)] with another node of the plurality of nodes [i.e., the server node comprising a Bluetooth interface 116 and the client device comprising a Bluetooth interface 126 (see figure 2), (page 4, para 0078, 0081 and 0083) i.e., in the process of transmitting and receiving messages with the server device, the client device read data from a memory unit or write new data to the corresponding memory unit (emphasis added) (page 3, para 0073) i.e., “The present invention relates to a method and apparatus for transmitting and receiving data in a mesh network using the Bluetooth which is a short distance technique in wireless communication systems” (page 1, para 0001)].
	KWON does not disclose;
	using a network storage protocol.
	However, YANG discloses;
	using a network storage protocol [i.e., at step 103, the data is acquired from the plurality of PCIe storage devise based on the network protocol and transferred to the host (page 2, para 0063), (see figure 1)].
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the teachings of KWON by adapting the teachings of YANG to support both local storage and network storage (See YANG; page 1, para 0005). 
Regarding claim 19, KWON discloses; the computer-readable program product claim 11, wherein the wireless network comprises a plurality layers, the plurality of layers comprises a bearer layer [i.e., bearer layer 91 (para 0230), (see figure 9)] and at least one transport layer [i.e., transport layer 93 (para 0319), (see figure 9)].
Regarding claim 20, KWON discloses; the computer-readable program product of claim 11, wherein the plurality of nodes includes a storage node; and the non-volatile storage comprises a plurality of NAND memory devices [i.e., the server device comprising a memory 115 (page 2, para 0078), (see figure 2)], [i.e., the client device comprising a memory 125 (page 2, para 0080), (see figure 2), (page 3, para 0073)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194